Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered October 30, 1998, as amended January 23, 2002, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him .to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The totality of defendant’s conduct warranted the conclusion that when defendant entered a residential building, gained access to inhabited floors, and tried to enter individual apartments, he did so with the intent to commit a crime such as theft and was not seeking shelter (see People v Castillo, 47 NY2d 270; compare People v Perpepaj, 249 AD2d 223).
We have considered and rejected defendant’s remaining claims. Concur — Nardelli, J.P., Mazzarelli, Rosenberger, Ellerin and Gonzalez, JJ.